Citation Nr: 1715041	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The Veteran's VA Regional Office (RO) is in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At its worst, the Veteran has Level II hearing loss in the right ear and Level IX hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran was also afforded a VA examination in December 2012.  The examination is inadequate because the Veteran has alleged, in essence, that his hearing impairment is worse.  The December 2012 examination was conducted for the purpose of determining service connection, not to determine the level of hearing impairment-although that was part of the analysis.  Notwithstanding, the Board finds that the report, together with VA and private treatment records, establish a level of hearing impairment that allows for adjudication of the claim.  Moreover, as the Board is granting the Veteran's claim herein, at least in part, further remand to correct this deficiency is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). Thus, VA's duty to assist has been met.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).  

The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran filed a notice of disagreement (NOD) with the March 2013 rating decision that granted service connection for bilateral hearing loss and assigned an evaluation of zero percent, effective in January 2009.

The Veteran contends that his service-connected bilateral hearing loss is worse than initially evaluated.  The Board finds that the medical evidence supports the Veteran's assertions.  

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2016).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id. 

38 C.F.R. § 4.86(a) (2016) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately. Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In December 2012, the Veteran was afforded a VA audiological examination.  His puretone thresholds, in decibels, were as follows: 

December 2012
Hertz

1000
2000
3000
4000
Avg.
Right
20
25
65
65
44
Left
40
90
105+
105+
85

The average puretone threshold was 44 decibels in the right ear and 85 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 54 percent in the left ear.  See the December 2012 VA examination report.  

Based upon the results of the December 2012 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear and a Roman numeral VIII is derived for the left ear.  Thus, the right ear is the "better ear."  A noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column VIII.  Neither ear shows an exceptional pattern of hearing impairment as contemplated by 38 C.F.R. § 4.86.  

In the Veteran's notice of disagreement and substantive appeal, he argued that an evaluation greater than zero percent was warranted.  In support of his arguments, he pointed to audiometric test results in April 2005 and May 2012.  Review of the record reflects private and VA audiological findings for those times.

Private audiological test results dated in April 2005 were received by the RO in March 2009, in graph form.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  The graphical representations in this case are clear in that that the Board is able to interpret which puretone threshold is marked.  However, the Board observes that in the case of the left ear, the graph is comprised of a mix of air and air masked results from 1000 to 4000 Hertz, whereas the right ear markings are all represented by the symbol denoting air results.  With the aforementioned caveat, and as read by the Board, the audiology report shows puretone thresholds, in decibels, as follows: 

April 2005
Hertz

1000
2000
3000
4000
Avg.
Right
15
20
45
45
31.25
Left
15
75
105
105
75

The average puretone threshold is calculated at 31.25 decibels in the right ear and 75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 52 percent in the left ear, without indication of which word recognition evaluation standard was used.  See the April 2005 private audiology results.

Assuming without finding that the mixed air and air masked results in the left ear meet the requirements of 38 C.F.R. § 4.85, and word recognition evaluation standard used meets the requirements of the CNC Maryland word recognition test, these findings show an exceptional pattern of hearing impairment in the left ear, as contemplated by 38 C.F.R. § 4.86(b).  Using Table VIA, the left ear corresponds to a Level VII hearing, including the additional level.  However, this is less than that calculated under Table VI, which corresponds to a Level VIII hearing for the left ear.  The right ear does not show an exceptional pattern of hearing under 38 C.F.R. § 4.86, and corresponds to a Level II hearing.  See 38 C.F.R. § 4.85, Table VI.  Notwithstanding, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column VIII.  

In May 2012, the Veteran underwent VA audiological evaluation pursuant to an audiology consult.  These results show puretone thresholds, in decibels, as follows: 

May 2012
Hertz

1000
2000
3000
4000
Avg.
Right
25
65
60
65
53.75
Left
60
110
115
100
96.25

The average puretone threshold is calculated at 53.75 decibels in the right ear and 96.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 56 percent in the left ear.  However, speech audiometry was tested using the CID W22, not the Maryland CNC during this consult.

Notwithstanding, these results also reveal an exceptional pattern of hearing impairment in the left ear under 38 C.F.R. § 4.86(a).  Applying Table VIa to the puretone threshold averages from the May 2012 VA audiological test results, a Roman numeral IX is established for the left ear and because the right ear did not show an exceptional pattern of hearing impairment, a Roman numeral II is assigned from Table VI.  Under 38 C.F.R. § 4.85, Table VII, these findings also warrant a 10 percent disability rating.

The Board acknowledges that neither the April 2005 private nor the May 2012 VA audiometric findings fully meet the criteria for evaluating hearing acuity under the criteria.  However, the Board observes that the April 2005 private and May 2012 VA audiometric findings are consistent in demonstrating that a compensable initial evaluation for hearing loss is appropriate.  In addition, the Board notes the May 2012 audiometric test was conducted by VA.  This test was conducted in a controlled environment, by an audiologist, with the only difference being the use of the CID W22 versus the Maryland CNC speech recognition test.  

After careful review of the evidence, the Board notes that the Veteran's claim has been on appeal since January 2009.  Given the length of time the Veteran's claim has been on appeal and the Veteran's age, the Board will accept the May 2012 VA audiometric findings as valid in this case.  See Sabonis, supra.

Accordingly, the Board finds the evidence at the least, in equipoise.  Resolving all doubt in the Veteran's favor, the criteria for an initial evaluation of 10 percent is demonstrated by the audiometric VA consult findings dated in May 2012 and, hence, an initial evaluation of 10 percent is warranted.

However, an evaluation greater than 10 percent is not warranted.  The medical evidence of record does not reflect findings that would allow a higher evaluation under either method of calculation.  The Board has considered the Veteran's statement that his hearing loss is worse than initially evaluated.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 1372 (Fed. Cir. 2007).  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award an initial evaluation greater than 10 percent for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, even allowing the validity of the May 2012 and April 2005 audiometric findings, the numeric designations correlate to no greater than 10 percent disability rating.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial evaluation greater than 10 percent for bilateral hearing loss.

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has argued that his hearing disability is worse than initially evaluation and, by this decision, the Board is granting an initial evaluation of 10 percent for the now service-connected bilateral hearing loss.  Moreover, the examiner asked the Veteran about the functional impact of his hearing impairment on his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455, 21 Vet. App. 447, 455 (2007).  The Veteran reported his hearing loss impacts the ordinary conditions of his daily life, including his ability to work, in that he asks people to repeat a lot, and he tries to sit with people to the right, which is his better ear.  But he also stated that he is okay now with the hearing aids.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  Therefore, the Veteran's difficulty comprehending verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447.

In this case, the evidence of record reflects the Veteran is retired following 20 years of employment with the New York Police Department.  However, the record has not raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  When asked about his employability, the Veteran has answered variously that he works part-time, is not employed, or is retired; but he has not indicated that he believes he is unemployed or unemployable due to his service-connected hearing impairment.  Rather, when asked about functional impairment attributed to his bilateral hearing loss, he indicated that he asks people to repeat things and that he tries to position himself and others so that he can hear better, but that he is okay now with hearing aids.

Accordingly, the Board finds that the record has not raised a claim for a TDIU.


ORDER

Entitlement to an initial 10 percent evaluation for service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


